In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (R. Doyle, J.), dated May 21, 2007, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*767The Supreme Court correctly determined that the evidence submitted in support of the defendants’ motion for summary judgment dismissing the complaint was sufficient to establish their entitlement to judgment as a matter of law (see Vitale v Levine, 44 AD3d 935 [2007]; Sirico v Beukelaer, 14 AD3d 549 [2005]; Baker v Staria, 6 AD3d 639 [2004]). In opposition, the plaintiffs speculative and conclusory assertions failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 326-327 [1986]; Vitale v Levine, 44 AD3d at 936; Sirico v Beukelaer, 14 AD3d at 549; Baker v Staria, 6 AD3d at 639; Salazar v Ospina, 253 AD2d 550, 551 [1998]; Williams v Econ, 221 AD2d 429, 430 [1995]). The Supreme Court thus properly granted the defendants’ motion for summary judgment dismissing the complaint. Rivera, J.E, Spolzino, Dickerson and Eng, JJ., concur.